           Case 1:19-cv-07131-ALC Document 69 Filed 06/04/20 Page 1 of 1



      quinn emanuel           trial lawyers | new york
      51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 |    TEL   (212) 849-7000 FAX (212) 849-7100




                                                                                                   WRITER’S DIRECT DIAL NO.
                                                                                                             (212) 849-7171

                                                                                                  WRITER’S EMAIL ADDRESS
                                                                                         petercalamari@quinnemanuel.com



June 4, 2020


VIA ECF

Hon. Andrew L. Carter, Jr.
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


Re:     Andrea Tantaros v. Fox News Network, LLC, 19 Civ. 07131

Dear Judge Carter:

        We represent the Estate of Roger Ailes (the “Estate”). We write to advise the Court that
the Estate joins in the memorandum of law filed today by the Fox Parties in opposition to the
Motion for Stay filed by Petitioner, Andrea Tantaros.


Respectfully,

/s/ Peter E. Calamari

Peter E. Calamari, Esq.

PEC




      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
